DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 04/01/2020.
The amendments filed on 04/01/2020 have been entered. Accordingly claims 1-20 remain pending.
The previous objections to the claims have been withdrawn in light of Applicant's amendments. 
The previous rejections of the claims under 35 U.S.C 112(b) and (d) have been withdrawn in light of Applicant's amendments. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fullerton et al. (US 2014/0309522, October 16, 2014) (hereinafter “Fullerton”) in view of Yun et al. (US 2016/0065256, March 3, 2016) (hereinafter “Yun”) and Monro (US 2008/0097183, April 24, 2008).
Regarding claims 1 and 12, Fullerton discloses a device for detecting and characterizing biofields, the device comprising:
a microwave horn positioned to receive radio carrier wave signals generated at an interface between a biological specimen and a plasma array generating atmospheric pressure plasma ([0019], [0091], [0121], [0122], [0123], [0237]), the microwave horn concentrating the radio carrier wave signals to produce a concentrated radio signal ([0122]); 
a switchable polarizer in communication with the microwave horn and receiving the concentrated radio signal, the polarizer selectably applying one of a linear polarization, a left-hand circular polarization, and a right-hand circular polarization to the concentrated radio signal to produce a polarized millimeter wave signal ([0024], [0029], [0237]-[0239]); 
a programmable frequency converter in communication with the polarizer and comprising: 
a quadrature coupler in communication with the millimeter wave spectrum receiver module, the coupler receiving the sliding intermediate frequency I/Q signals and combining the sliding intermediate frequency I/Q signals to produce a high sideband intermediate frequency and a low sideband intermediate frequency (quadrature coupler is implicitly disclosed as the active transponder is “quadrature modulated” [0191]; Examiner notes that Fullerton does not disclose the sliding intermediate frequency I/Q signals, however they are taught by Yun as described below.); 
a sideband select switch in communication with the quadrature coupler and configured to receive the high sideband intermediate frequency and the low sideband (“the active transponder may be quadrature modulated to emit a single side band ("SSB") signal in either the Upper Sideband Band ("USB") or the Lower Sideband ("LSB") of the MIR radar” [0191]).
Fullerton fails to disclose a millimeter-wave spectrum receiver module that receives the polarized millimeter wave signal as input and produces sliding intermediate frequency I/Q signals as output.
However, Yun teaches, in an analogous field of endeavor, a millimeter-wave spectrum receiver module that receives an input signal and produces sliding intermediate frequency I/Q signals as output (Abstract, [0005], [0008], [0042], [0048], [0073]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Fullerton with a millimeter-wave spectrum receiver module that receives the polarized millimeter wave signal as input and produces sliding intermediate frequency I/Q signals as output as taught by Yun in order to receive a signal by cancelling an interference signal while improving power consumption and reception sensitivity ([0003], [0044] of Yun).
Further, Fullerton fails to disclose a spectrum analyzer in communication with the programmable frequency converter and configured to receive the down-sampled intermediate frequency signal and produce digital output data comprising a frequency spectrum analysis of the down-sampled intermediate frequency signal.
However, Monro teaches in an analogous field of endeavor, a spectrum analyzer in communication with the programmable frequency converter and configured to receive the down- (spectrum analyzer [0021]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Fullerton with a spectrum analyzer in communication with the programmable frequency converter and configured to receive the down-sampled intermediate frequency signal and produce digital output data comprising a frequency spectrum analysis of the down-sampled intermediate frequency signal as taught by Monro in order to use a resulting spectrum to compared with previously stored spectrogram for identification of the substances that cause emission of millimeter waves from a biological specimen ([0021], [0009], [0015] of Monro).

Regarding claim 4, Fullerton modified by Yun and Monro discloses the limitations of claim 1 as stated above. Monro further teaches wherein the detector is configured to receive millimeter wave radio signals in a frequency range corresponding to the resonant frequencies of oxygen ([0022]; Examiner notes that a frequency of 60 GHz has been used as the resonant frequency of oxygen as disclosed by the Applicant in the specification of the instant application). Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Fullerton with wherein the detector is configured to receive millimeter wave radio signals in a frequency range corresponding to the resonant frequencies of oxygen as taught by Monro since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

(LPF [0124]).

Regarding claim 13, Fullerton modified by Yun and Monro discloses the limitations of claim 12 as stated above. Monro further discloses wherein the digital output data is a set of correlated fast-Fourier transform (FFT) results (Fast Fourier Transform (FFT) techniques [0028]). Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Fullerton with wherein the digital output data is a set of correlated fast-Fourier transform (FFT) results as taught by Monro in order to adjust sampling rate an duration according to requried bandwidth and line width ([0028] of Monro). 

Claims 2, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fullerton in view of Yun and Monro as applied to claim 1 above and further in view of Eckert et al. (US 2009/0292196, November 26, 2009) (hereinafter “Eckert”) and evidenced by Rubinski (“Incremental Encoder Ouput Signal Overview”, 2015).
Regarding claims 2 and 14, Fullerton modified by Yun and Monro discloses the limitations of claim 1 as stated above. As previously stated, with respect to claim 1, both Fullerton and Yun teach quadrature processing and producing I/Q ouputs (specifically with reference to Yun) and therefore teach an inherent (I) output and a quadrature (Q) output, the phase of the I and Q outputs differing by 90 degrees (see attached non-patent literature authored by Rubinski, 1st full paragraph under introduction section, which is provided merely as evidence of the inherency of “the phase of the I and Q outputs differing by 90 degrees” for quadrature processing).
Yun further teaches a local oscillator that generates a first reference signal at a first frequency and a second reference signal at a second frequency (Abstract, [0018], [0040], [0041]) along with a first and second frequency converter for each respective reference signal ([0042]-[0043]), however Yun teaches a single local oscillator that generates two signals, as required by claim 14, rather than two local oscillators as required by the claim, as required by claim 2.
Therefore, Fullerton modified by Yun fails to disclose a first local oscillator generating a first reference signal at a first frequency; a first mixer in communication with the first local oscillator and receiving the first reference signal, the first mixer combining the first reference signal with the polarized millimeter wave signal to produce a first intermediate frequency signal; a low noise amplifier in communication with the first mixer and filtering unwanted image frequencies from the first intermediate frequency signal to produce a filtered first intermediate frequency signal; a second local oscillator generating a second reference signal at a second frequency; and a second mixer in communication with the low noise amplifier and the second local oscillator and mixing the filtered first intermediate frequency signal with the second reference signal.
However, Eckert teaches, in an analogous field of endeavor, a first local oscillator generating a first reference signal at a first frequency (first local oscillator [0036]); a first mixer in communication with the first local oscillator and receiving the first reference signal, the first mixer combining the first reference signal with the polarized signal to produce a first (first intermediate frequency mixer [0036]); a low noise amplifier in communication with the first mixer and filtering unwanted image frequencies from the first intermediate frequency signal to produce a filtered first intermediate frequency signal (“The first IF filter 41 then provides image rejection in the down-converted signal to improve the performance of a second IF mixer 56.” [0036]; also see converter amplifier and converter lowpass filter in [0037]); a second local oscillator generating a second reference signal at a second frequency (second local oscillator [0036]); and a second mixer in communication with the low noise amplifier and the second local oscillator and mixing the filtered first intermediate frequency signal with the second reference signal (second intermediate frequency mixer and second intermediate frequency filter [0036]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Fullerton modified by Yun with a first local oscillator generating a first reference signal at a first frequency; a first mixer in communication with the first local oscillator and receiving the first reference signal, the first mixer combining the first reference signal with the polarized signal to produce a first intermediate frequency signal; a low noise amplifier in communication with the first mixer and filtering unwanted image frequencies from the first intermediate frequency signal to produce a filtered first intermediate frequency signal; a second local oscillator generating a second reference signal at a second frequency; and a second mixer in communication with the low noise amplifier and the second local oscillator and mixing the filtered first intermediate frequency signal with the second reference signal as taught by Eckert in order to eliminate noise and other artifacts generated during the detection process ([0012] of Eckert).

Claims 3, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fullerton in view of Yun and Monro as applied to claim 1 above and further in view of Morrison et al. (US 2012/0309328, December 6, 2012) (hereinafter “Morrison”).
Regarding claim 3, Fullerton modified by Yun and Monro discloses the limitations of claim 1 as stated above. Monro further teaches wherein the spectrum analyzer comprises:
analog filter elements configured to receive the down-sampled intermediate frequency signal and remove unwanted frequency components of the down-sampled intermediate frequency signal to produce a filtered down-sampled intermediate frequency signal (“modulation by a suitable carrier for down conversion to lower frequencies” [0028]); 
an analog-to-digital converter (ADC) configured to convert the filtered down-sampled intermediate frequency signal to a digital signal (Analog-to-Digital (A/D) conversion [0028]); 
a dynamic random access memory (DRAM) module in communication with the ADC, the DRAM configured to store the digital signal (dynamic random access memory [0030]); and 
hardware configured to receive the digital signal and perform fast Fourier transform analysis on the digital signal (Fast Fourier Transform (FFT) techniques [0028]). Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Fullerton with the claimed analog filter elements, ADC, and hardware as taught by Monro and the rationale to combine would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417.
Fullerton modified by Monro fails to explicitly disclose wherein the sampling frequency of the ADC is greater than the first frequency of the first local oscillator and greater than the second frequency of the second local oscillator.
(“The uplink signal can be further processed by local oscillator 239 and mixer 242 to down-convert the uplink signal from RF to IF. The amplifier 245 can amplify the down-converted uplink signal. The anti-aliasing filter 248 can reject signal components at frequencies greater than one-half the sampling frequency of analog-to-digital converter 254” [0054]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Fullerton modified by Monro with wherein the sampling frequency of the ADC is greater than the first frequency of the first local oscillator and greater than the second frequency of the second local oscillator as taught by Morrison in order to reduce aliasing ([0054] of Morrison). 

Regarding claim 9, Fullerton modified by Yun and Monro discloses the limitations of claim 1 as stated above. Monro further teaches the down-sampled intermediate frequency signal (“modulation by a suitable carrier for down conversion to lower frequencies” [0028]).
Yun modified by Monro fails to disclose wherein the spectrum analyzer includes a local oscillator and mixer, wherein: the local oscillator is configured to generate a reference signal at a specified frequency band, and the mixer combines the reference signal and the down-sampled intermediate frequency signal to modulate the frequency of the down-sampled intermediate frequency signal.
However, Morrison teaches, in an analogous field of endeavor, wherein the spectrum analyzer includes a local oscillator and mixer (local oscillator and mixer [0054]), wherein: the (desired uplink frequency band [0053]), and the mixer combines the reference signal and the down-sampled intermediate frequency signal to modulate the frequency of the down-sampled intermediate frequency signal ([0040], [0042], [0044], [0090]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Fullerton modified by Monro with wherein the spectrum analyzer includes a local oscillator and mixer, wherein: the local oscillator is configured to generate a reference signal at a specified frequency band, and the mixer combines the references signal and the down-sampled intermediate frequency signal to modulate the frequency of the down-sampled intermediate frequency signal as taught by Morrison in order to produce intermediate frequencies ([0040] of Morrison). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fullerton in view of Yun and Monro as applied to claim 1 above and further in view of Ostadrahimi et al. (US 2016/0317061, filed June 24, 2016) (hereinafter “Ostadrahimi”).
Regarding claim 5, Fullerton modified by Yun and Monro discloses the limitations of claim 1 as stated above but fails to disclose wherein the switchable polarizer is configured to be electronically switched between applying the linear polarization, the left-hand circular polarization, and the right- hand circular polarization to the concentrated radio signal.
However, Ostadrahimi teaches, in an analogous field of endeavor, wherein the switchable polarizer is configured to be electronically switched between applying the linear polarization, the left-hand circular polarization, and the right- hand circular polarization to the concentrated radio signal ([0021], [0024], [0025], [0050], [0079]).
electronically switched between applying the linear polarization, the left-hand circular polarization, and the right- hand circular polarization to the concentrated radio signal in order to apply different polarization without requiring mechanical movement ([0025] of Ostadrahimi).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fullerton in view of Yun and Monro as applied to claim 1 above and further in view of Broda et al. (US 2016/0337986, corresponding PCT filed February 3, 2015) (hereinafter “Broda”).
Regarding claim 7, Fullerton modified by Yun and Monro discloses the limitations of claim 1 as stated above but fails to disclose wherein the spectrum analyzer includes a notch filter to remove specific frequencies from the down-sampled intermediate frequency signal.
However, Broad teaches, in an analogous field of endeavor, wherein the spectrum analyzer includes a notch filter to remove specific frequencies from the down-sampled intermediate frequency signal ([0046]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Fullerton modified by Monro with wherein the spectrum analyzer includes a notch filter to remove specific frequencies from the down-sampled intermediate frequency signal as taught by Broda in order to enhance desired components of a received signal ([0046] of Broda).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fullerton in view of Yun and Monro as applied to claim 1 above and further in view of Butler et al. (US 4,357,709, November 2, 1982) (hereinafter “Butler”).
Regarding claim 8, Yun and Monro discloses the limitations of claim 1 as stated above but fails to disclose wherein the spectrum analyzer includes a saw filter to remove specific frequencies from the down-sampled intermediate frequency signal.
However, Butler teaches in an analogous field of endeavor, wherein the spectrum analyzer includes a saw filter to remove specific frequencies from the down-sampled intermediate frequency signal (Abstract, col. 8, l. 20-42).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Fullerton modified by Monro with wherein the spectrum analyzer includes a saw filter to remove specific frequencies from the down-sampled intermediate frequency signal as taught by Butler in order to provide a transformation of input frequency signals to a series of time displaced signals in a linear frequency-to-time relationship (Abstract of Butler).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fullerton in view of Yun and Monro as applied to claim 1 above and further in view of Ibrahim et al. (“Performance Analysis of Fast Fourier Transform on Field Programmable Gate Arrays and Graphic Cards”, June 23, 2016) (hereinafter “Ibrahim”).
Regarding claim 10, Fullerton modified by Yun and Monro discloses the limitations of claim 1 as stated above but fails to disclose wherein the spectrum analyzer includes fast-Fourier transform (FFT) analysis hardware implemented in a field programmable gate array.
(Abstract).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Fullerton modified by Monro with wherein the spectrum analyzer includes FFT analysis hardware implemented in a field programmable gate array as taught by Ibrahim in order to provide faster performance for a large number of FFT's of small sizes (Abstract of Ibrahim).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fullerton in view of Yun and Monro as applied to claim 1 above and further in view of Sathasivam et al. (“ASIC Implementation of High throughput FFT Processor for Scientific Applications” February 2016) (hereinafter “Sathasivam”).
Regarding claim 11, Fullerton modified by Yun and Monro discloses the limitations of claim 1 as stated above but fails to disclose wherein the spectrum analyzer includes fast-Fourier transform (FFT) analysis hardware implemented in an application specific integrated circuit.
However, Sathasivam teaches, in an analogous field of endeavor, FFT analysis hardware implemented in an application specific integrated circuit (Abstract).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Fullerton modified by Monro with wherein the spectrum analyzer includes FFT analysis hardware implemented in an application specific integrated circuit as taught by Sathasivam in order to provide hardware that requires less power and operates with high speed (Abstract of Sathasivam).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fullerton in view of Yun and Monro as applied to claim 12 above and further in view of Morrison and Ibrahim.
Regarding claim 15, Fullerton modified by Yun and Monro discloses the limitations of claim 12 as stated above. 
Monro further teaches wherein the spectrum analyzer comprises:
a high speed analog-to-digital converter (ADC) (Analog-to-Digital (A/D) conversion [0028]); 
dynamic random access memory (DRAM) in communication with the ADC, the DRAM configured to store bursts of digital data (dynamic random access memory [0030]); 
a digital down-converter configured to modulate the frequency of digital signals (“modulation by a suitable carrier for down conversion to lower frequencies” [0028], implicit); and 
fast Fourier transform analysis hardware (Fast Fourier Transform (FFT) techniques [0028]).      
analog filter elements configured to receive down-sampled intermediate frequency signals and produce a filtered down-sampled intermediate frequency signal, wherein the filter elements remove unwanted frequency components of the down-sampled intermediate frequency signal (“modulation by a suitable carrier for down conversion to lower frequencies” [0028]). Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Fullerton with the claimed ADC, DRAM, digital down-converter, and FFT analysis hardware as taught by Monro and the KSR, 550, U.S. at 417.
Fullerton modified by Monro fails to explicitly disclose with a sampling rate higher than the sampling rate of a local oscillator that converts analog millimeter wave signals to a digital signal.
However, Morrison teaches, in an analogous field of endeavor, with a sampling rate higher than the sampling rate of a local oscillator that converts analog millimeter wave signals to a digital signal (“The uplink signal can be further processed by local oscillator 239 and mixer 242 to down-convert the uplink signal from RF to IF. The amplifier 245 can amplify the down-converted uplink signal. The anti-aliasing filter 248 can reject signal components at frequencies greater than one-half the sampling frequency of analog-to-digital converter 254” [0054]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Fullerton modified by Monro with a sampling rate higher than the sampling rate of a local oscillator that converts analog millimeter wave signals to a digital signal as taught by Morrison in order to reduce aliasing ([0054] of Morrison). 
Further, Fullerton modified by Monro fails to disclose the fast Fourier transform analysis hardware being implemented in a field programmable gate array.
However, Ibrahim teaches, in an analogous field of endeavor, FFT analysis hardware implemented in a field programmable gate array (Abstract).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Fullerton modified by implemented in a field programmable gate array as taught by Ibrahim in order to provide faster performance for a large number of FFT's of small sizes (Abstract of Ibrahim).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fullerton in view of Yun and Monro as applied to claim 12 above and further in view of Sathasivam.
Regarding claim 16, Fullerton modified by Yun and Monro discloses the limitations of claim 15 as stated above, specifically regarding the spectrum analyzer.
Monro further teaches wherein the spectrum analyzer includes fast Fourier transform analysis hardware (“spectral analysis may be accomplished by applying well-known Fast Fourier Transform (FFT) techniques” [0028]). Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Fullerton with a spectrum analyzer that includes fast Fourier transform analysis hardware as taught by Monro in order to use a resulting spectrum to compared with previously stored spectrogram for identification of the substances that cause emission of millimeter waves from a biological specimen ([0021], [0009], [0015] of Monro).
Fullerton modified by Monro fails to disclose the FFT hardware being implemented in an application specific integrated circuit. 
However, Sathasivam teaches, in an analogous field of endeavor, FFT analysis hardware implemented in an application specific integrated circuit (Abstract).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Fullerton modified by Monro with the FFT analysis hardware implemented in an application specific integrated circuit .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fullerton in view of Nie et al. (“A two-dimensional cold atmospheric plasma jet array for uniform treatment of large-area surfaces for plasma medicine”, New Journal of Physics, Volume 11, November 2009) (hereinafter “Nie”).
The following rejection has been modified in view of applicant’s arguments and/or amendments. However, it is noted that the modification is only to clarify the rejections and to incorporate the amended limitations. The thrust of the rejection remains the same, and the reasons why the Applicant's arguments are not persuasive is discussed in the next section.
Regarding claim 17, Fullerton discloses a method of analyzing multiple radio signals and detecting a biofield torsion wave signal, the method comprising:
receiving the millimeter wave radio signals with a detector, wherein receiving millimeter wave radio signals comprises positioning a microwave antenna of the detector to receive radio carrier wave signals generated at the interface between the surface of the biological specimen and the plasma array ([0019], [0091], [0121], [0122], [0123], [0237]); and 
causing the detector to produce, from the radio carrier wave signals, a digital output identifying the millimeter wave radio signals (digital signal [0233]).
Fullerton fails to disclose positioning a non-thermal plasma array to create an interface between the plasma array and a surface of a biological organism, wherein plasma generated by the plasma array interacts with biofield torsion waves emitted at the surface to produce high frequency millimeter wave radio signals. 
(scalable 2-D array of seven cold atmospheric plasma jets applied to, for example, surface of an open wound, also see “direct contact with plant, animal and human tissues”, Abstract, pg. 1, 1st full paragraph; Examiner notes that the limitation “wherein plasma generated by the plasma array interacts with biofield torsion waves emitted at the surface to produce high frequency millimeter waves radio signals” is not given weight as it simply expresses the intended result of a process step positively recited (i.e. “positioning a non-thermal plasma array to create an interface between the plasma array and a surface of a biological organism”). Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Fullerton with positioning a non-thermal plasma array to create an interface between the plasma array and a surface of a biological organism, wherein plasma generated by the plasma array interacts with biofield torsion waves emitted at the surface to produce high frequency millimeter wave radio signals as taught by Nie in order to provide widespread use in medicine for wound care and wound healing with little damage from energetic electrons and ions (pg. 1, 1st full paragraph of Nie).

Claims 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fullerton in view of Nie as applied to claim 17 above and further in view of Yun and Eckert and evidenced by Rubinski.

utilizing the microwave antenna to concentrate the radio carrier wave signals to produce a concentrated radio signal ([0122]); 
selectably applying one of a linear polarization, a left-hand circular polarization, and a right-hand circular polarization to the concentrated radio signal to produce a polarized millimeter wave signal with a switchable polarizer ([0024], [0029], [0237]-[0239]); 
converting the polarized millimeter wave signals to a down-sampled intermediate frequency signal, the conversion process comprising: receiving sliding intermediate frequency I/Q signals with a quadrature coupler (quadrature coupler is implicitly disclosed as the active transponder is “quadrature modulated” [0191]; Examiner notes that Fullerton does not disclose the sliding intermediate frequency I/Q signals, however they are taught by Yun as described below.), and 
selecting the high sideband intermediate frequency or the low sideband intermediate frequency as the down-sampled intermediate frequency signal (either the upper sideband or the lower sideband [0191]), 
converting the down-sampled intermediate frequency signal into a digital signal used to produce the digital output (digital signal [0233]; also see single sideband signal [0191]).
Fullerton fails to disclose receiving the polarized millimeter wave signals with a millimeter-wave spectrum receiver module and producing sliding intermediate frequency I/Q signals as output.
(Abstract, [0005], [0008], [0042], [0048], [0073]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Fullerton with receiving the polarized millimeter wave signals with a millimeter-wave spectrum receiver module and producing sliding intermediate frequency I/Q signals as output as taught by Yun in order to receive a signal by cancelling an interference signal while improving power consumption and reception sensitivity ([0003], [0044] of Yun).
Further, although Fullerton discloses the quadrature coupler as stated above,  Fullerton fails to disclose combining the sliding intermediate frequency I/Q signals into a first mixing product and a second mixing product, wherein the first mixing product is a high sideband intermediate frequency and the second mixing product is a low sideband intermediate frequency.
However, Eckert teaches, in an analogous field of endeavor, disclose combining the sliding intermediate frequency I/Q signals into a first mixing product and a second mixing product, wherein the first mixing product is a high sideband intermediate frequency and the second mixing product is a low sideband intermediate frequency (first and second intermediate frequency mixers [0036]; Examiner notes that Fullerton, as stated above, discloses the high and low sideband intermediate frequencies).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Fullerton with combining the sliding intermediate frequency I/Q signals into a first mixing product and a second mixing product, wherein the first mixing product is a high sideband intermediate frequency and the second mixing product is a low sideband intermediate frequency as taught by Eckert in order to eliminate noise and other artifacts generated during the detection process ([0012] of Eckert).

Regarding claim 19, Fullerton modified by Nie, Yun, and Eckert discloses the limitations of claim 18 as stated above. As previously stated, with respect to claim 18, both Fullerton and Yun teach quadrature processing and producing two sliding intermediate frequency outputs by combining the second reference signal with the first intermediate frequency signal, wherein the first output is an inherent (I) output and the second output is a quadrature (Q) output and the phase of the I and Q outputs differ by 90 degrees (specifically with reference to Yun) (see attached non-patent literature authored by Rubinski, pg. 1, 1st full paragraph under introduction section, which is provided merely as evidence of the inherency of “the phase of the I and Q outputs differing by 90 degrees” for quadrature processing). Eckert further teaches wherein converting the polarized millimeter wave signals to a down-sampled intermediate frequency signal comprises:
generating a first reference signal at a first frequency by a first local oscillator (first local oscillator [0036]), wherein the first frequency may be multiplied by a first value to modulate the frequency of the reference signal (first intermediate frequency mixer [0036]), 
(“the first intermediate frequency mixer 40 provides frequency conversion to a first intermediate frequency ("IF") by mixing the first mixed signal with a signal generated by the first local oscillator 43” [0036]); 
filtering any unwanted image frequencies from the first intermediate frequency signal; 
generating a second reference signal at a second frequency by a second local oscillator, wherein the second frequency may be multiplied by a second value to modulate the frequency of the second reference signal (“The first IF filter 41 then provides image rejection in the down-converted signal to improve the performance of a second IF mixer 56.” [0036]; also see converter amplifier and converter lowpass filter in [0037]). Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Fullerton with generating a first reference signal at a first frequency by a first local oscillator, wherein the first frequency may be multiplied by a first value to modulate the frequency of the reference signal, producing a first intermediate frequency signal by combining the first reference signal with a polarized millimeter wave signal; filtering any unwanted image frequencies from the first intermediate frequency signal; generating a second reference signal at a second frequency by a second local oscillator, wherein the second frequency may be multiplied by a second value to modulate the frequency of the second reference signal as taught by Eckert in order to eliminate noise and other artifacts generated during the detection process ([0012] of Eckert).
 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fullerton in view of Nie as applied to claim 17 and further in view of Monro.
Regarding claim 20, Fullerton modified by Nie discloses the limitations of claim 17 as stated above. Fullerton further discloses receiving down-sampled intermediate frequency signal (single sideband signal [0191]). Fullerton fails to disclose filtering unwanted frequency components of the down-sampled intermediate frequency signal; converting the filtered down-sampled intermediate frequency signal to a digital signal, storing the digital signal in a dynamic random access memory (DRAM) module, and performing fast Fourier transform analysis on the digital signal.
However, Monro teaches, in an analogous field of endeavor, filtering unwanted frequency components of the down-sampled intermediate frequency signal (“modulation by a suitable carrier for down conversion to lower frequencies” [0028); converting the filtered down-sampled intermediate frequency signal to a digital signal (Analog-to-Digital (A/D) conversion [0028]), storing the digital signal in a dynamic random access memory (DRAM) module (dynamic random access memory [0030]), and performing fast Fourier transform analysis on the digital signal (Fast Fourier Transform (FFT) techniques [0028]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Fullerton with filtering unwanted frequency components of the down-sampled intermediate frequency signal; converting the filtered down-sampled intermediate frequency signal to a digital signal, storing the digital signal in a dynamic random access memory (DRAM) module, and performing fast Fourier transform analysis on the digital signal as taught by Monro in order to use a resulting spectrum to .

Response to Arguments
Applicant's arguments regarding the prior art rejection of independent claim 1 and 12, filed 04/01/2020, have been fully considered but they are not persuasive.
	In response to Applicant’s arguments, re-produced below, that the cited references fail to teach or suggest a switchable polarizer and therefore cannot teach a frequency converter in communication with a switchable polarizer, Examiner respectfully disagrees. 
	Applicant’s arguments on pg. 11 of Remarks:

    PNG
    media_image1.png
    110
    641
    media_image1.png
    Greyscale


Fullerton discloses in paragraph [0024]:
	“Both the transmit antenna and the receive antenna may be either linearly polarized or circularly polarized. The polarization of the receive antenna may be the cross polarization of the polarization of the transmit antenna (e.g., the transmit antenna may be horizontally polarized and the receive antenna may be vertically polarized).”
	
	Therefore, Fullerton does teach a switchable polarizer as claimed.  
	In response to Applicant’s arguments, re-produced below, that the cited references fail to teach or suggest recited elements or functions of the claimed frequency converter, Examiner respectfully disagrees. 
	Applicant’s arguments spanning pgs. 11-12 of Remarks:

    PNG
    media_image2.png
    30
    644
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    831
    639
    media_image3.png
    Greyscale

Regarding Applicant’s arguments regarding the active transponder not being part of a probe, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner further notes that the active transponder is in communication with the disclosed probe and that the active transponder can also perform detection function, e.g. “microwave receiver” as described in at least paragraph [0191] of 
Applicant's arguments regarding the prior art rejection of independent claim 17, filed 04/01/2020, have been fully considered but they are not persuasive.
In response to Applicant’s arguments, re-produced below, that Nie does not teach that the plasma array generated by the describe plasma array will, when interfaced with a biological surface, interact with the biofield torsion waves emitted at the surface to produce high frequency millimeter wave radio signals, because there are alleged differences between the claimed plasma array and the plasma array disclosed by Nie, Examiner respectfully disagrees. 
Examiner notes that the limitation “wherein plasma generated by the plasma array interacts with biofield torsion waves emitted at the surface to produce high frequency millimeter waves radio signals” is not given weight as it simply expresses the intended result of a process step positively recited (i.e. “positioning a non-thermal plasma array to create an interface between the plasma array and a surface of a biological organism”). Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). Applicant has failed to provide evidence that the plasma array of Nie cannot perform the intended result recited in the claim because the claims do not recite any additional positively recited process steps that differentiate from the plasma array of Nie. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the characteristics of the plasma and its generation”; “electrode design”; manner in which current is driven to the electrodes, etc.) are not In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s additional arguments regarding rejected claims 2-11, 13-16, and 18-20 merely assert patentability in view of their dependency on claims 1, 12, and 17. These arguments are also not persuasive, because claims 1, 12, and 17 stand rejected.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527.  The examiner can normally be reached on M-F 9am-5pm. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793